Citation Nr: 0917772	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's diabetes mellitus increased rating claim, among 
other claims.

In his November 2007 notice of disagreement, the Veteran 
indicated that he wished to appeal the October 2007 denial of 
his diabetes mellitus increased rating claim.  Therefore, 
only this claim is before the Board for its consideration.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a February 2009 videoconference hearing.  A copy 
of that transcript has been associated with the claims 
folder.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's diabetes 
mellitus has been manifested by the use of insulin, 
restriction of diet, and the regulation of activities.


CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.10, 4.119, Diagnostic Code 7913 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Here, in an August 2007 pre-rating letter, the RO notified 
the Veteran that to substantiate his increased rating claim, 
the evidence needed to show that the disability had increased 
in severity.  This letter told him what evidence VA would 
obtain, and what evidence he was expected to provide.  This 
letter also notified the Veteran that he should submit any 
relevant evidence in his possession (consistent with the 
regulation in effect at that time).  The August 2007 VCAA 
letter also notified the Veteran that medical or lay evidence 
could be submitted to substantiate his claim and provided 
specific examples.  This letter stated that such evidence 
should describe a worsening of the Veteran's impairments.  It 
also notified the Veteran that VA would assist him in 
obtaining his employment records, thereby notifying him that 
the effect of his disabilities on his employment was 
relevant.  Finally, it also provided him with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that might be 
assigned, should the claim be granted.  Thus, this letter met 
the duty to notify the Veteran in accordance with Pelegrini 
and Dingess/Hartman.

In a May 2008 post-rating letter, the RO told the Veteran 
that he should substantiate the claim with evidence of the 
impact of the disability on employment and impact on his 
daily life, as well as provided specific information 
regarding the measurements required to prevail on his claim 
consistent with the Vazquez-Flores decision.  Therefore, the 
Board finds that the duty to notify the Veteran regarding his 
claim for an increased evaluation have been met.

The Veteran was provided the opportunity to submit additional 
evidence after the May 2008 letter.  He submitted additional 
evidence in June 2008, and offered additional argument in 
support of his claim at his February 2009 videoconference 
hearing.  

Here, the Veteran also has displayed actual knowledge of the 
fact that his disabilities will be evaluated based on their 
effects on his daily life.  At his February 2009 
videoconference hearing, the Veteran testified that he 
injects himself with insulin several times per day and must 
avoid strenuous physical activities due to his glucose 
levels.  He also testified that he understood that regulation 
of activities must be shown to entitle him to a higher 
disability rating.  The Veteran did not address the impact of 
his disability on employment; however, the record reflects 
that he last worked in May 1989 and stopped working because 
of a low back condition.

After issuance of the above notice, the February 2008 
statement of the case (SOC) and the March and June 2008 
supplemental SOCs (SSOCs) reflect readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of this notice.  See Shinseki v. Sanders, No. 07-
1209, --- S. Ct. ---, 2009 WL 1045952 (U.S. Apr. 21, 2009); 
see also Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's VA treatment records and private 
physician statements and treatment records have been 
associated with the record.  He was afforded a VA diabetes 
mellitus examination and a sufficient medical opinion has 
been provided.  During his hearing, the Veteran indicated 
that available evidence had been received.  As neither the 
Veteran nor his representative have indicated that there is 
any additional pertinent information to provided, the Board 
may proceed with consideration of the Veteran's claim.

Analysis

The Veteran contends that he is entitled to a greater 
disability rating for his diabetes mellitus as his condition 
requires him to use insulin, he is on a restricted diet and 
he now avoids strenuous physical activities.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, separate ratings may be assigned for separate 
periods of time based on the facts found.  This practice is 
known as "staged" ratings."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  
A 20 percent rating requires insulin or an oral hypoglycemic 
agent and a restricted diet.  A 40 percent rating requires 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  A 60 percent rating requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913.

In an August 2006 rating decision, the RO granted service 
connection for diabetes mellitus associated with herbicide 
exposure and assigned an initial 20 percent rating, effective 
May 5, 2004.  This rating has remained unchanged and was 
based on an August 2005 statement from the Veteran's private 
physician, E. H. B., Sr., MD, indicating that he was 
initially placed on a 2,500 calorie diet and place on oral 
medications for control.  Following surgery for a pancreatic 
mass, the Veteran developed insulin dependence.  

In an October 2006 statement, Dr. E. H. B., Sr. noted that 
the Veteran is an insulin dependent diabetic, who requires 
careful monitoring, dietary restrictions and the "regulation 
of physical activities."  His blood sugars were in "very 
good control."

The Veteran reported walking between one mile three times a 
week during an April 2007 VA follow-up.

During an August 2007 VA diabetes mellitus examination, the 
Veteran reported managing his blood glucose levels at home 
and that he followed a restricted diet.  He indicated that he 
had a diabetic care appointment every six weeks and that he 
had been advised to restrict his activities and to "watch 
what he does" to prevent hypoglycemic reactions.  Activities 
of daily living restrictions included the regular monitoring 
of his blood sugar, dietary restrictions, decreased energy 
and hypoglycemic reactions.  Following physical examination, 
a diagnosis of diabetes mellitus requiring dietary 
restrictions, oral medications and insulin for control was 
made.

During an October 2007 VA follow-up, the Veteran reported 
experiencing increased hypoglycemia with his medication and 
that his insulin asparte was "too much for him."  He also 
reported walking approximately two to three times a week.

A February 2008 VA treatment note reflected that the Veteran 
"tolerates aerobic activity well."  However, he reported 
that he walked one to two times a week if he felt good.  At 
an April 2008 VA follow-up, he reported that he walked 
whenever he felt well, adding that he did not walk when his 
"blood glucose level [was] low in the mornings."

At his February 2009 videoconference hearing, the Veteran 
testified that his diabetes was "basically uncontrollable" 
and that he injected two types of insulin a total of five 
times daily, as well as taking oral medication, in an attempt 
to control his diabetes.  He reported that he was no longer 
permitted to engage in strenuous activities such as aerobics 
due to sudden drops in his blood sugar, but that he was 
permitted to walk short distances twice weekly.  He reported 
that he had not been hospitalized for ketoacitosis or 
hyperglycemic reactions despite experiencing them.  He also 
reported being seen for treatment with Dr. E. H. B., Sr. at 
least twice per year and being seen for diabetic care 
approximately every three months.

A disability rating in excess of 20 percent requires the 
regulation of activities under DC 7913.  The October 2006 
private physician statement noted such a regulation of 
activities, and the Veteran has consistently reported an 
inability to engage in strenuous aerobic activities.  The 
Veteran's VA treatment records also contain his reports of 
regulating his daily activities.  The August 2007 VA examiner 
did not offer any opinion regarding the reported regulation 
of activities.  Resolving all doubt in the Veteran's favor, 
the Board concludes that a 40 percent disability rating, and 
no more, is therefore warranted.

A disability rating in excess of 40 percent requires twice 
yearly hospitalizations for ketoacidosis or hypoglycemic 
reactions or twice monthly visits with a diabetic provider.  
The Veteran denied such hospitalizations at his February 2009 
videoconference hearing, and the record does not reflect 
twice monthly visits to a diabetic provider, nor does the 
Veteran so assert.  Thus, the preponderance of the evidence 
is against a disability rating in excess of 40 percent.

The Veteran's symptoms have been consistent throughout the 
course of this appeal and there have been no periods since 
the filing of the Veteran's increased rating claim when the 
disability has approximated the criteria for an evaluation in 
excess of 40 percent.  38 C.F.R. §§ 4.7, 4.21.  Staged 
ratings are therefore not warranted and the weight of the 
evidence is against the grant of a schedular rating in excess 
of 40 percent.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability has been manifested by the use of 
insulin and oral medications, restriction of his diet, and 
the regulation of his daily activities.  The rating criteria 
contemplate these symptoms.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

A 40 percent disability evaluation for diabetes mellitus is 
granted, subject to the provisions governing the award of 
monetary benefits.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


